Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, & 4-7 Allowed.
Applicant’s arguments were persuasive and examiner agrees that the amended claims overcomes the previously cited prior art. Therefore, the claim amendments of “an electronic key use recognition unit which recognizes that the electric vehicle is in an electronic key use state where the electric vehicle is started by using the electronic key and the electric vehicle is operating, and an electronic key enabled service execution unit which executes at least either one of a first service for supporting an operation of the electric vehicle for a commissioned staff who is operating the electric vehicle and a second service for notifying a user of the electric vehicle of a state of the electric vehicle when the electronic key use recognition unit recognizes that the electric vehicle is in the electronic key use state: and an electric vehicle return recognition unit which recognizes that the electric vehicle starts to travel in the electronic key use state and then returns to a place where the traveling is started, wherein the electronic key enabled service execution unit performs processing for transmitting, when the electric vehicle return recognition unit recognizes that the electric vehicle starts to travel in the electronic key use state and then returns to the place where the traveling is started and the battery remaining amount recognition unit recognizes that a remaining amount of the battery is not less than a third predetermined value larger than the first predetermined value, charging completion return information for notifying completion of charging of the battery and the return of the electric vehicle to a communication terminal of the user of the electric vehicle as the second service” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The amendments made to the independent claims were previously declared allowable subject matter by Examiner Gartrelle in Non-final rejection dated 01/20/2022. Applicant has added the allowable subject matter and all intervening claims to independent claim 1, thus independent claim 1 is allowable over the prior art.
The best prior art found fails to teach a critical element of the claimed invention even when combined, therefore, the deficiencies in Millet et al. and the additional references described in Applicant’s Remarks, filed 04/20/2022, are not cured with the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
5/7/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661